Citation Nr: 9906786	
Decision Date: 03/15/99    Archive Date: 03/24/99

DOCKET NO.  95-04 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased rating for residuals of a left 
knee injury with degenerative joint disease, rated 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

James J. Dunphy, Counsel


INTRODUCTION

The veteran served on active duty from May 1979 to December 
1981.  

This matter comes before the Board of Veterans' Appeal 
(Board) on appeal from a December 1993 rating decision, in 
which the veteran sought entitlement to an increased rating 
for a left knee disorder.  

REMAND

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  By this 
finding, the Board means that the veteran has presented a 
claim which is not implausible when the contentions and the 
evidence of record are viewed in the light most favorable to 
the claim.  The Board is also satisfied that all relevant 
facts have been properly and sufficiently developed.

The veteran's left knee disorder, described as residuals of a 
left knee injury with degenerative joint disease, is 
currently rated under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (1998).  Such a rating is predicated 
upon limitation of motion.  The veteran's representative, in 
the informal hearing presentation, correctly noted that under 
the provisions of VAOPGCPREC 23-97 (July 1, 1997) and 9-98 
(August 14, 1998), separate ratings may be granted under 
Diagnostic Codes 5257 and 5010 whether there is at least non 
compensable range of motion.  A review of the findings on VA 
compensation examination in April 1997 demonstrates that such 
limitation of motion is present.  As the RO has not 
adjudicated the propriety of separate ratings, and the 
veteran has not had the opportunity to provide arguments in 
this regard, the Board concludes it would be premature to 
consider this issue.  

The Board further notes that the veteran sustained an injury 
to her left knee after service.  She reported on the VA 
compensation examination in April 1997 that she had reinjured 
her knee in 1993 when, while she was working as a certified 
nurse assistant, she was lifting some patients.  In 
determining the proper evaluation for the service connected 
left knee disorder, the VA is required to consider only that 
symptomatology arising out of service, and ignore any 
symptomatology caused by post service injuries.  In this 
case, the RO correctly scheduled an examination, and then 
reviewed the results of the examination to ensure that such a 
differentiation was made.  However, the examining physician 
indicated that this determination could not be made in the 
absence of all treatment records.  The RO then properly 
contacted the veteran to ask for her assistance in securing 
the records.  At the time the case was referred to the Board 
for action, no reply had been forthcoming from the veteran.  

A review of the veteran's claims folder indicates that the 
veteran moved sometime during the processing of her appeal.  
The request for information, dated in May 1997, was sent to a 
different address that the supplemental statement of the case 
(SSOC) in December 1998.  While there was no mail returned as 
undeliverable, it is uncertain, therefore, whether the 
veteran received the request for information.  

The veteran's representative has indicated that they have 
been unable to contact the veteran, meaning that the current 
address on file may also have changed.  However, the Board 
notes that the veteran is receiving compensation benefits 
based on the 10 percent rating.  While the veteran completed 
a form to receive her checks by direct deposit, it is 
possible she is currently receiving checks through the mail.  
If so, the VA may have that address on file.  

As noted, the veteran's left knee disorder is rated based on 
limitation of motion.  The United States Court of Veterans 
Appeals (Court), in DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995), held that when a disability is rated under these 
circumstances, consideration must be given to 38 C.F.R. 
§§ 4.40 and 4.45 (1998).  The provisions of 38 C.F.R. § 4.40 
relate to functional loss.  The provisions of 38 C.F.R. 
§ 4.45 require consideration of such factors with regard to 
the joints as abnormal or weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy.  There is no indication that the RO 
considered these provisions in the rating actions.  

Under such circumstances, the Board concludes that further 
development is required before final action is taken on the 
veteran's claim.  Accordingly, the case is remanded to the RO 
for the following actions:

1.  The RO should again attempt to 
contact the veteran to secure all records 
of outpatient treatment.  Coordination 
should be made with all appropriate 
persons to determine the veteran's 
current address.  At a minimum, this 
should include the veteran's 
representative, the Financial Center and 
TARGET.  If the letter sent to the 
veteran is returned as undeliverable, the 
RO should associate this with the claims 
folder.  

2.  Should the veteran provide the names 
of her private physicians, after securing 
appropriate waivers, the RO should obtain 
all records of treatment and associate 
them with the claims folder.  The veteran 
should then be scheduled for a orthopedic 
examination, to determine the nature and 
extent of any existing left knee 
disorder.  The claims folder should be 
made available to the examiner prior to 
the studies, to review the reports of 
treatment.  The examiner should 
differentiate between the symptomatology 
resultant from the service connected 
disability and that caused by the post 
service injury.  The examiner should also 
be made aware of the symptomatology noted 
in 38 C.F.R. §§ 4.40 and 4.45, and asked 
to comment on the presence or absence of 
any of these symptoms.  All appropriate 
tests should be undertaken, and the 
findings reported in detail.  Any 
conclusions reached should be support by 
reference to specific findings.  In 
notifying the veteran of the date and 
time of examination, the RO should also 
inform the veteran of the consequences, 
under 38 C.F.R. § 3.665, of a failure to 
report for examination.  

3.  Upon completion of this examination, 
the RO should again consider the 
veteran's claim.  A specific 
determination should be made as to 
whether separate ratings under Diagnostic 
Codes 5010 and 5257 are appropriate.  If 
the RO so determines, the veteran's knee 
disorder should be rated under these 
codes.  The RO should also determine if 
an increased rating is appropriate under 
the provisions of 38 C.F.R. §§ 4.40 and 
4.45 (1998)

When the requested development is completed, if the benefit 
sought is not granted, the veteran and representative should 
be provided with an appropriate supplemental statement of the 
case.  They should also be given a reasonable period to 
respond.  The case should then be returned to the Board for 
further appellate consideration.

The purposes of this remand are to obtain additional 
information and to assist the veteran in the development of 
the claim.  No inference should be drawn regarding the merits 
of the claim, and no action is required of the veteran until 
further notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In 

addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).







- 6 -


